The petition alleges: "5th. The said crossing . . is a public crossing. All the live stock above described were on said track of said railroad company within fifty feet of said crossing, known as Spangler's Crossing, in full view in the daytime, and in such position on said track as to be visible to the said engineer, agents, and servants of defendant railroad corporation. 6th. Your petitioner alleges that by the exercise of ordinary care and diligence, by constant lookout ahead of the engine and locomotive, the defendant could have avoided the killing of said cow and hog and inflicting said injuries to said heifer. The said defendant did not keep a constant lookout ahead of the said engine and locomotive. 7th. Your petitioner avers defendant by failing to slow down its said engine and locomotive and have it under control could have avoided the said killing of said cow and said hog and inflicting said injuries to said heifer, and failed to use ordinary care and diligence in the handling of its said engine and locomotive at said crossing." The defendant demurred to paragraph 7, on the *Page 142 
ground that the allegations therein did not constitute negligence when construed in the light of the other allegations of the petition, and that the speed of the train at such time and place was not alleged. The plaintiff contended that the allegations therein constituted omissions of duty which amounted to negligence. We can not hold, as a matter of law, that the allegations of paragraph 7 do not constitute negligence under the circumstances. These omissions of duty were subject to explanations by the defendant. Explanations of these matters of defense need not have been alleged. Central of Georgia RailwayCo. v. Bagley, 121 Ga. 781 (2), 782 (49 S.E. 780); Centralof Georgia Railway Co. v. Grace, 46 Ga. App. 101
(166 S.E. 684); Western  Atlantic Railroad v. Reed, 33 Ga. App. 396,401 (126 S.E. 393).
Judgment adhered to. Broyles, C. J., and Guerry, J., concur.